DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/22 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Smyrski on 1/27/22.

The application has been amended as follows: 
IN THE CLAIMS:

IN CLAIM 1, LINE 15, after “surface region” DELETE “and” and INSERT --,--
IN CLAIM 1, LINE 15, after “plurality of projections” INSERT --, and the at least one temperature status visual indicator,--
IN CLAIM 1, LINE 20, after “portion of the” DELETE “heated”
IN CLAIM 1, LINE 21, after “and the” DELETE “heated”
IN CLAIM 2, LINE 1, after “wherein” INSERT –at least some of—
IN CLAIM 16, LINE 5, after “projections, the” DELETE “base” and INSERT –rear handle portion—
IN CLAIM 16, LINE 13, after “styling portion” INSERT – and the at least one temperature status visual indicator, --
IN CLAIM 16, LINE 18, after “portion of the” DELETE “heated”
IN CLAIM 16, LINE 19, after “and the” DELETE “heated”
IN CLAIM 17, LINE 5, after “shape, the” DELETE “base” and INSERT –rear handle portion—
IN CLAIM 17, LINE 12, after “styling portion” INSERT – and the at least one temperature status visual indicator, --
IN CLAIM 17, LINE 17, after “portion of the” DELETE “heated”
IN CLAIM 17, LINE 18, after “and the” DELETE “heated”
IN CLAIM 18, LINE 1, after “wherein” INSERT –at least some of—
IN CLAIM 23, LINE 1, after “wherein” INSERT –at least some of—
IN THE SPECIFICATION FILED 1/20/2017:

Reasons for Allowance
Claims 1-6, 16-20, 22-27 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in proper combination, does not teach a hair styling device with a base having a rear handle portion containing a temperature status visual indicator and a retainer arm comprising rear handle segment with all other electronic controls, with the retainer arm having a forward styling portion encircling all projections for styling hair and the at least one temperature status visual indicator, both on the base, along with the other required limitations of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772